Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 1 of 26. PageID #: 804




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JANICE PARKER,                                      )       CASE NO. 4:20-CV-1240
                                                    )
                        Plaintiff,                  )
                                                    )
                        v.                          )       MAGISTRATE JUDGE
                                                    )       JONATHAN D. GREENBERG
ANDREW SAUL,                                        )
    Commissioner of Social Security,                )       MEMORANDUM OF OPINION
                                                    )       AND ORDER
                        Defendant.                  )



         Plaintiff, Janice Parker (“Plaintiff” or “Parker”), challenges the final decision of Defendant,

Andrew Saul,1 Commissioner of Social Security (“Commissioner”), denying her applications for a

Period of Disability (“POD”) and Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. §§ 416(i), 423, 1381 et seq. (“Act”). This Court has jurisdiction pursuant

to 42 U.S.C. § 405(g). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent

of the parties, pursuant to 28 U.S.C. § 636(c)(2).           For the reasons set forth below, the

Commissioner’s final decision is VACATED and REMANDED for further consideration consistent

with this opinion.




 1
     On June 17, 2019, Andrew Saul became the Commissioner of Social Security.

                                                   1
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 2 of 26. PageID #: 805




                                 I.   PROCEDURAL HISTORY

       On July 8, 2016, Parker filed an application for DIB, alleging a disability onset date of April

26, 2016, and claiming she was disabled due to anxiety, arthritis in her left arm, chronic obstructive

pulmonary disease (“COPD”), depression, and high blood pressure. (Transcript (“Tr.”) at 62.) The

applications were denied initially and upon reconsideration, and Parker requested a hearing before

an administrative law judge (“ALJ”). (Tr. 102-3.)

       On April 30, 2019, an ALJ held a hearing, during which Parker, represented by counsel, and

an impartial vocational expert (“VE”) testified. (Id. at 29-59.) On May 7, 2019, the ALJ issued a

written decision finding Parker was not disabled. (Id. at 10-28.) The ALJ’ s decision became final

on April 2, 2020, when the Appeals Council declined further review. (Id. at 1-7.)

       On June 5, 2020, Parker filed her Complaint to challenge the Commissioner’s final decision.

(Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 16, 18, 19.) Parker

asserts the following assignments of error:

       (1)     The RFC determination is unsupported by substantial evidence because the
               ALJ failed to properly weigh the opinion of the state agency medical
               consultants, the only medical opinions of record.

       (2)     The ALJ’s RFC determination is unsupported by substantial evidence as he
               failed to properly account for Plaintiff’s subjective complaints.

(Doc. No. 16 at 1.)

                                         II.   EVIDENCE

A.     Personal and Vocational Evidence

       Parker was born in 1958 and was 57 years-old at the time of her alleged onset date, making

her an “individual of advanced age” under Social Security regulations on the alleged disability date.

(Tr. 21.) See 20 C.F.R. §§ 404.1563 & 416.963. During the relevant period, she changed age

                                                  2
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 3 of 26. PageID #: 806




category to “closely approaching retirement age” under Social Security regulations. (Id.) She has

at least a high school education and is able to communicate in English. (Id.) She has past relevant

work as a service technician. (Id.)

B.     Relevant Medical Evidence2 - Physical Impairments3

       On February 15, 2016, Parker sought treatment for breathing difficulties including severe

shortness of breath, chest congestion with difficulty expectorating, and wheezing. (Tr. 344.) On

examination, Parker had diminished auscultation and expiratory wheezes. (Id. at 580.) Jamie Black,

PA-C treated her with Solu-Medriol in the office; prescribed Mucinex, nebulized albuterol,

Levofloxacin and a prednisone taper; and gave her a work excusal letter. (Id. at 346.)

       On February 25, 2016, Parker returned to PA Black for a follow up appointment. (Id. at 584.)

She reported that she stopped taking prednisone after one day because it caused her to be very

irritable and mean, but did complete the antibiotics. (Id.) She reported some improvement, but was

still struggling with her breathing. (Id.) On examination, Parker had audible rhonchi with laughter

or cough, diminished auscultation, and expiratory wheezes. (Id. at 587.) PA Black noted Parker had

a persisting exacerbation of her COPD.      (Id. at 588.) PA Black prescribed Parker Mucinex,

nebulized albuterol and Rayos for her breathing and gave her a work excusal letter. (Id. at 589.)

       On March 9, 2016, Parker returned to PA Black and reported that despite overall

improvement, her breathing was still not back to her baseline, and she continued to have residual



 2
         The Court’s recitation of the medical evidence is not intended to be exhaustive
         and is limited to the evidence cited in the parties’ Briefs.
 3
         No severe mental impairments were identified by the ALJ, and Parker does not
         challenge that conclusion. (Tr. 15.) Therefore, the parties did not cite mental
         health evidence, an the Court does not consider it herein.

                                                3
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 4 of 26. PageID #: 807




cough, wheezing, and nasal congestion. (Id. at 591.) On examination, Parker had diminished

auscultation and expiratory wheezes. (Id. at 594.) PA Black assessed Parker with chronic bronchitis

presentation related to her COPD, noting her severe exacerbation from February 2016 continued to

persist. (Id. at 595.) PA Black noted this progress was slowed due to Parker’s intolerance to oral

corticosteroids. (Id.) PA Black increased her dosage of Rayos and gave her a work excusal letter.

(Id. at 596.)

        On March 21, 2016, PA Black noted Parker reported overall significant improvement in her

breathing since her last visit, but complained of continued problems with chronic shortness of breath

and wheezing. (Id. at 598.) Parker also reported irritability and sleep disturbances with increased

dosage of Rayos (extended release prednisone), but was able to tolerate a dosage of 5 mg. (Id.) On

examination, Parker continued to had diminished auscultation and expiratory wheezes. (Id. at 601.)

PA Black assessed Parker with presentation of chronic bronchitis and again noted Parker’s severe

exacerbation from February 2016 had been slow to improve, but described her as “now much better.”

(Id. at 602.) He deemed her ready to return to work on March 27, 2016. (Id. at 603.)

        On May 5, 2016, Parker returned to PA Black for a follow up visit, reporting her breathing

had remained mostly stable, and that she was sleeping much more after retiring from her work, which

was on a night shift. (Id. at 605.) On examination, Parker had expiratory wheezes on forced

expiration in both lungs. (Id. at 608.) PA Black noted Parker continued to have chronic bronchitis

presentation as well as difficulty tolerating the higher medications due to irritability and mood

changes, and her overall breathing had improved since retirement. (Id. at 609.)

        On May 17, 2016, Parker established care with Ehreema Nadir, M.D. (Id. at 390.) She

reported her left shoulder pain was uncontrolled, and requested an orthopedic referral. (Id.) On


                                                 4
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 5 of 26. PageID #: 808




examination, her lungs were clear to auscultation bilaterally, with no wheezes, rales or rhonchi. (Id.)

Dr. Nadir referred Parker to undergo a bone density examination. (Id.)

       On May 18, 2016, Parker underwent a bone density scan which showed her bone density was

in the range of osteopenia. (Id. at 396.)

       On June 14, 2016, Parker returned to Dr. Nadir and reported her left shoulder pain was

worsening to the point where she could not lift anything, and again requested an orthopedic referral.

(Id. at 384.) On examination, her lungs were clear to auscultation bilaterally, with no wheezes, rales

or rhonchi. (Id.)

       On June 30, 2016, Parker initiated treatment with Danton Dungy, M.D. P.C., at Dungy

Orthopedic Center, and reported constant, moderate left shoulder pain which had begun six months

prior to her visit, and worsened with elevation or lying down. (Id. at 398.) On examination, Parker

had no swelling or effusion, an full range of motion, but also pain and weakness with rotator cuff

strength testing as well as positive impingement signs. (Id. at 400.) An x-ray showed her left

shoulder was “essentially unremarkable,” although it showed downsloping of the acromion and

assessed Parker with left shoulder pain due to impingement. (Id. at 402.) Dr. Dungy administered

a cortisone injection to the left shoulder, and instructed Parker to not perform any overhead activities

other than normal activities of daily living. (Id. at 400.)

       On August 11, 2016, Parker returned to Dr. Dungy and reported the cortisone injection

helped considerably after her last visit, but she continued to have mild residual pain after the

injection. (Id. at 436.) On examination, she had improved range of motion in her left shoulder,

some pain with impingement and rotator cuff strength testing, and no weakness. (Id.) Dr. Dungy

performed another cortisone injection in Parker’s left shoulder. (Id.)


                                                   5
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 6 of 26. PageID #: 809




        On December 9, 2016, Parker established care with Kristen Evan Hymes, D.O. (Id. at 647.)

Parker reported dyspnea, cough and wheezing, and stated her COPD prevented her from walking

more than one hundred feet and caused difficulty on stairs. (Id.) On examination, her chest was

clear to auscultation, with no wheezes, rales, or rhonchi, and symmetric air entry. (Id. at 649.)

        On August 21, 2017, Parker treated with Becky Goodson, NP at the offices of Dr. Nadir and

reported worsening fatigue, muscle spasms in her neck, and numbness and weakness in her upper

arms. (Id. at 459.) On examination, Parker had bruising to both arms, cervical and upper arm

tenderness, and full range of motion in her back, shoulders and all extremities. (Id.) Her lungs were

clear to auscultation. (Id.) NP Goodman referred Parker to obtain an x-ray of her cervical spine.

(Id.)

        October 15, 2018, Parker returned to Dr. Hymes and reported she could only walk several

feet before resting, and her dyspnea symptoms worsened after several flights of stairs. (Id. at 658.)

On examination, her chest was clear to auscultation, with no wheezes, rales, or rhonchi, and

symmetric air entry. (Id. at 660.) Her gross motor exam and gait were normal. (Id.)

        On February 18, 2019, Parker returned to Dr. Hymes and reported breathing difficulties,

including congestion and wheezing, that had been gradually worsening over many days. (Id. at

665.) On examination, Parker had diminished, globally coarse breath sounds with wheezing, no rales

or rhonchi, and symmetric air entry. (Id. at 666.) Dr. Hymes assessed Parker with a COPD

exacerbation and prescribed Doxycycline hyclate and prednisone. (Id. at 667.)

C.      State Agency Reports - Physical Impairments

        In the initial review, State Agency reviewing physician, Carol Hutchinson, D.O., reviewed

the record and determined the “evidence supports a light level of exertion. Due to reported threshold,


                                                  6
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 7 of 26. PageID #: 810




a med-voc allowance is anticipated.” (Id. at 65.) Dr. Hutchinson opined Parker had the following

functional limitations:

        •        lift twenty pounds occasionally, and ten pounds frequently;

        •        sit or stand about six hours each in a normal workday;

        •        occasionally climb ramps, stairs, ladders, ropes, and scaffolds;

        •        occasionally crawl;

        •        frequently balance, stoop, kneel, and crouch;

        •        limited reach left in front, laterally, and overhead;

        •        avoid concentrated exposure to temperature extremes, humidity, and vibrations; and

        •        avoid even moderate exposure to fumes, odors, gasses, and poor ventilation.

(Id. at 68-9.)

        On February 20, 2017, State Agency reviewing physician Robert Mitgang, M.D., concurred

with Dr. Hutchinson’s opinion, but further limited Parker to only occasionally balancing, kneeling,

and crouching. (Id. at 79, 82.)

D.      Hearing Testimony

        During the April 30, 2019 hearing, Parker testified to the following:

        •        She moved here from Arizona. She previously worked as a process technician in
                 a computer chip factory, and they offered her retirement because she had worked
                 there more than 15 years and was more than 55 years old. She was already having
                 a hard time with her breathing and everything, so she took the retirement payout.
                 (Tr. 35.)

        •        In her job as a process technician, she would lift about 20 pounds, and sometimes
                 more. The tools she worked with were very large, and she was responsible for
                 changing out parts. (Id. at 36.)

        •        She stopped using a CPAP machine in 2014, after she had gastric bypass surgery.
                 The surgery was unsuccessful. (Id.)

                                                  7
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 8 of 26. PageID #: 811




      •      She retired voluntarily, because she had to take custody of her granddaughter. She
             did not medically have to stop working. (Id. at 37.)

      •      In her job as a process technician, she would lift up to 75 pounds replacing parts in
             the machines. She also used alcohol and a lot of different chemicals to clean the
             and refill the machines. She had to mix at least 10 gallons of chemicals to refill
             tanks within the tool itself. The smells of the chemicals would bother her, and she
             would become short of breath. Sometimes she had to walk a mile between tools,
             and this was hard for her. (Id. at 38-9.)

      •      She had many, many hospitalizations and call-offs prior to her retirement. The
             biggest reason she decided to take retirement was because she was missing a lot of
             work because of her breathing. When other people got colds, she would get
             bronchitis and be out for weeks. (Id. at 40.)

      •      She realized she had a problem at least ten years ago, because she had pneumonia
             four times in one year. Her breathing has improved since retirement. (Id.)

      •      She is no longer using a CPAP for her sleep apnea. The insurance company
             collected it after her surgery. She underwent a sleep study in October 2017, and
             they recommended she use a CPAP. (Id. at 41.)

      •      She had a bursa in her right shoulder. They tried to fix it with shots, but the pain
             returned about six months after each shot. She can now lift only about ten pounds.
             (Id. at 41-2.)

      •      She has tried working a few times since moving to Ohio. First, she was going to be
             an engraver at Things Remembered. That job was at a warehouse, and the dust and
             everything bothered her. After a week there, she got physically ill. (Id. at 44.)

      •      The second job she tried was at a candy place. She couldn’t handle the standing
             and the smells. (Id.)

      •      The third job she tried was at a Subway. She enjoyed working with people, but “It
             seemed like the more you did, the more they expected,” and it just got to be too
             much. She asked for reduced hours, but didn’t receive any schedule adjustment, so
             she quit. (Id. at 45.)

      •      She currently sees her doctor for basic things or when something happens. She had
             bronchitis about a month ago. (Id. at 46.)

      •      She has trouble completing tasks. At work, she would start ringing things up and
             then just leave them undone and walk away. (Id. at 46-7.)

                                              8
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 9 of 26. PageID #: 812




        The VE testified Parker had past work as a service technician, performed at the heavy

exertional level. (Id. at 50-51.) The ALJ then posed the following hypothetical question:

        Hypothetically, similar claimant, age, education, could lift, carry, push, and pull 20
        pounds frequently, 50 pounds occasionally. So you have the exertional level. Sit,
        stand, walk six out of eight. However, overhead reaching, with her left upper
        extremity, is frequent. However, she’s right hand dominant. Now, no concentration
        or exposure to fumes, gases, odors, or other pulmonary irritants. So that would rule
        out what she did?

(Id. at 51.)

        The VE testified the hypothetical individual would not be able to perform Parker’s past work

as a service technician. (Id. at 52.) The VE explained the hypothetical individual would be able to

perform other representative jobs in the economy, such as hand packager, store laborer, or kitchen

helper. (Id. at 53.) However, Parker explained that heat exacerbated her breathing problems, which

eliminated the job of kitchen helper. (Id.) The VE identified dining room attendant as an alternative

representative job. (Id.)

        Parker’s counsel then questioned the VE, who explained that exposure to pulmonary irritants

is measure by duration, not level, because levels are almost impossible to measure. (Id. at 56-7.)

Parker explained she could not be in a room with someone who was wearing perfume, or anything

that has a smell. (Id. at 57.) The VE testified that amending the hypothetical to eliminate all

exposure to pulmonary irritants would potentially eliminate all work, because even in a workplace

with no exposure to environmental restrictions, a person could come in wearing perfume. (Id.)

                             III.   STANDARD FOR DISABILITY

        In order to establish entitlement to DIB under the Act, a claimant must be insured at the time

of disability and must prove an inability to engage “in substantial gainful activity by reason of any


                                                  9
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 10 of 26. PageID #: 813




medically determinable physical or mental impairment,” or combination of impairments, that can

be expected to “result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 20 C.F.R. §§ 404.130, 404.315 & 404.1505(a).

       A claimant is entitled to a POD only if: (1) he had a disability; (2) he was insured when he

became disabled; and (3) he filed while he was disabled or within twelve months of the date the

disability ended. 42 U.S.C. § 416(i)(2)(E); 20 C.F.R. § 404.320.

       The Commissioner reaches a determination as to whether a claimant is disabled by way of

a five-stage process. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4). See also Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First,

the claimant must demonstrate that he is not currently engaged in “substantial gainful activity” at the

time of the disability application. 20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, the claimant

must show that he suffers from a “severe impairment” in order to warrant a finding of disability. 20

C.F.R. §§ 404.1520(c) & 416.920(c). A “severe impairment” is one that “significantly limits . . .

physical or mental ability to do basic work activities.” Abbot, 905 F.2d at 923. Third, if the claimant

is not performing substantial gainful activity, has a severe impairment that is expected to last for at

least twelve months, and the impairment, or combination of impairments, meets or medically equals

a required listing under 20 CFR Part 404, Subpart P, Appendix 1, the claimant is presumed to be

disabled regardless of age, education or work experience. See 20 C.F.R. §§ 404.1520(d) &

416.920(d). Fourth, if the claimant’s impairment or combination of impairments does not prevent

him from doing his past relevant work, the claimant is not disabled. 20 C.F.R. §§ 404.1520(e)-(f)

& 416.920(e)-(f). For the fifth and final step, even if the claimant’s impairment does prevent him

from doing his past relevant work, if other work exists in the national economy that the claimant can


                                                  10
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 11 of 26. PageID #: 814




perform, the claimant is not disabled. 20 C.F.R. §§ 404.1520(g), 404.1560(c), & 416.920(g).

       Here, Parker was insured on her alleged disability onset date, April 26, 2016, and remains

insured through December 31, 2022, her date last insured (“DLI.”) (Tr. 15.) Therefore, in order to

be entitled to POD and DIB, Parker must establish a continuous twelve-month period of disability

commencing between these dates. Any discontinuity in the twelve-month period precludes an

entitlement to benefits. See Mullis v. Bowen, 861 F.2d 991, 994 (6th Cir. 1988); Henry v. Gardner,

381 F.2d 191, 195 (6th Cir. 1967).

                  IV.    SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

       1.       The claimant meets the insured status requirements of the Social Security Act
                through December 31, 2022.

       2.       The claimant has not engaged in substantial gainful activities since April 26,
                2016, the alleged onset date.

       3.       The claimant has the following severe impairments: Chronic Obstructive
                Pulmonary Disease (COPD), left shoulder impingement syndrome, and
                obesity status post gastric bypass in 2014.

       4.       The claimant does not have an impairment or combination of impairments
                that meets or medically equals the severity of one of the listed impairments
                in 20 CFR Part 404, Subpart P, Appendix 1.

       5.       After careful consideration of the entire record, I find that the claimant has
                the residual functional capacity to perform light work as defined in 20 CFR
                404.1567(c) except: She could perform frequent overhead reaching with the
                left upper extremity. She requires work with no concentrated exposure to
                fumes, gases, odors, or other pulmonary irritants.

       6.       The claimant is unable to perform any past relevant work.

       7.       The claimant was born on September **, 1958 and was 57 years old, which
                is defined as an individual of advanced age, on the alleged disability onset
                date. The claimant subsequently changed age category to closely
                approaching retirement age.

                                                11
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 12 of 26. PageID #: 815




       8.        The claimant has at least a high school education and is able to communicate
                 in English.

       9.        Transferability of job skills is not material to the determination of disability
                 because using the Medical-Vocational framework supports a finding that the
                 claimant is “not disabled,” whether or not the claimant has transferrable job
                 skills.

       10.       Considering the claimant’s age, education, work experience, and residual
                 functional capacity, there are jobs that exist in significant numbers in the
                 national economy that the claimant can perform.

       11.       The claimant has not been under a disability, as defined in the Social Security
                 Act, from April 26, 2016, through the date of this decision.

(Tr. 15-22) (internal citations omitted).

                                   V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the Social

Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir.

2011). Specifically, this Court’s review is limited to determining whether the Commissioner’s

decision is supported by substantial evidence and was made pursuant to proper legal standards. See

Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); White v. Comm’r of Soc. Sec., 572

F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been defined as “‘more than a scintilla of

evidence but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th

Cir. 2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

In determining whether an ALJ’s findings are supported by substantial evidence, the Court does not

review the evidence de novo, make credibility determinations, or weigh the evidence. Brainard v.

Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston v.

                                                  12
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 13 of 26. PageID #: 816




Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner are not

subject to reversal, however, merely because there exists in the record substantial evidence to support

a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir. 2001) (citing Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999) (“Even if the evidence could also support another conclusion, the decision

of the Administrative Law Judge must stand if the evidence could reasonably support the conclusion

reached.”) This is so because there is a “zone of choice” within which the Commissioner can act,

without the fear of court interference. Mullen, 800 F.2d at 545 (citing Baker v. Heckler, 730 F.2d

1147, 1150 (8th Cir. 1984)).

        In addition to considering whether the Commissioner’s decision was supported by substantial

evidence, the Court must determine whether proper legal standards were applied. Failure of the

Commissioner to apply the correct legal standards as promulgated by the regulations is grounds for

reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009); Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence,

however, a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant of a

substantial right.”).

        Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough evidence

in the record to support the decision, [where] the reasons given by the trier of fact do not build an

accurate and logical bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp.

2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996); accord

Shrader v. Astrue, No. 11 13000, 2012 WL 5383120, at *6 (E.D. Mich. Nov. 1, 2012) (“If relevant


                                                  13
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 14 of 26. PageID #: 817




evidence is not mentioned, the Court cannot determine if it was discounted or merely overlooked.”);

McHugh v. Astrue, No. 1:10 cv 734, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, No. 2:10 CV 017, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No.

1:09 cv 1982, 2010 WL 2929562 (N.D. Ohio July 9, 2010).

                                         VI. ANALYSIS

A.       First Assignment of Error: Opinions of the State Agency Reviewing Physicians

         Parker asserts that the ALJ erred because his determination of her physical RFC is

unsupported by substantial evidence. (Doc. No. 16 at 6.) She argues the ALJ failed to properly

weigh the opinion of the State Agency medical consultants, the only medical opinions of record, and

mischaracterized the evidence supporting them. (Id. at 6-7.) She also argues the ALJ erred by

failing to develop the record regarding her treatment after 2016, noting that she testified at her

hearing about receiving further treatment. (Id. at 11.)

         The Commissioner responds that the ALJ properly weighed the State Agency reviewing

physicians’ opinions, and gave a legally sufficient explanation of his reasoning. (Doc. No. 18 at 5.)

He argues that the ALJ did not mischaracterize the evidence, and had no duty to seek further records

because the existing record sufficiently supported his decision. (Id. at 7.)

         The RFC determination sets out an individual’s work-related abilities despite their

limitations. See 20 C.F.R. § 416.945(a). A claimant’s RFC is not a medical opinion, but an

administrative determination reserved to the Commissioner. See 20 C.F.R.§ 416.927(d)(2). An ALJ

“will not give any special significance to the source of an opinion on issues reserved to the




                                                 14
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 15 of 26. PageID #: 818




Commissioner.” See 20 C.F.R.§ 416.927(d)(3).4 As such, the ALJ bears the responsibility for

assessing a claimant’s RFC, and must consider all of a claimant's medically determinable

impairments, both individually and in combination. See 20 C.F.R. § 416.946(c), SSR 96 8p, 1996

WL 374184 (SSA July 2, 1996).

         In making an RFC determination, the ALJ is obligated to consider the record as a whole.

Hurst v. Secy'y of H.H.S., 753 F.2d 517, 519 (6th Cir. 1985). “In rendering his RFC decision, the

ALJ must give some indication of the evidence upon which he is relying, and he may not ignore

evidence that does not support his decision, especially when that evidence, if accepted, would change

his analysis.” Fleischer, 774 F. Supp. 2d at 880 (citing Bryan v. Comm'r of Soc. Sec., 383 F. App’x

140, 148 (3d Cir. 2010) (“The ALJ has an obligation to ‘consider all evidence before him’ when he

‘mak[es] a residual functional capacity determination,’ and must also ‘mention or refute [...]

contradictory, objective medical evidence’ presented to him.”)). “ ‘[W]here the opinion of a medical

source contradicts his RFC finding, an ALJ must explain why he did not include its limitations in

his determination of a claimant's RFC.’ ” Davidson v. Comm'r of Soc. Sec., No. 3:16CV2794, 2018

WL 1453472, at *2 (N.D. Ohio Mar. 23, 2018) (quoting Moscorelli v. Colvin, No. 1:15-cv-1509,

2016 WL 4486851, at *3 (N.D. Ohio Aug. 26, 2016)) (citing SSR 96-8p, 1996 WL 374184, at *7);

see also SSR 96 8p at *7, 1996 WL 374184 (SSA July 2, 1996) (“The RFC assessment must always

consider and address medical source opinions. If the RFC assessment conflicts with an opinion from

a medical source, the adjudicator must explain why the opinion was not adopted.”). While the RFC



  4
         Revised versions of these regulations took effect on March 27, 2017 and apply to
         disability claims filed on or after that date. See 82 Fed. Reg. 5844 (March 27,
         2017). Parker’s claim was filed on July 8, 2016, and the Court applies the
         regulations in effect at that time. (Tr. 13.)

                                                 15
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 16 of 26. PageID #: 819




is for the ALJ to determine, it is well-established that the claimant bears the burden of establishing

the impairments that determine her RFC. See Her, 203 F.3d at 391.

            An ALJ must provide a discussion at each step “in a manner that permits meaningful review

of the decision.” Boose v. Comm'r of Soc. Sec., No. 3:16cv2368, 2017 WL 3405700, at *7 (N.D.

Ohio June 30, 2017) (quoting Snyder v. Comm'r of Soc. Sec., No. 5:13cv2360, 2014 WL 6687227,

at *10 (N.D. Ohio Nov. 26, 2014). This discussion must “build an accurate and logical bridge

between the evidence” and the ALJ's conclusion. Snyder, 2014 WL 6687227, at *10 (quoting

Woodall v. Colvin, No. 5:12 CV 1818, 2013 WL 4710516, at *10 (N.D. Ohio Aug. 29, 2013)).

However, “[j]udicial review of the Commissioner's final administrative decision does not encompass

re-weighing the evidence.” Carter v. Comm'r of Soc. Sec., No. 1:10 cv 804, 2012 WL 1028105 at

*7 (W.D. Mich. Mar. 26, 2012) (citing Mullins v. Sec'y of Health & Human Servs., 680 F.2d 472 (6th

Cir. 1982); Reynolds v. Comm'r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011); Vance v.

Comm'r of Soc. Sec., 260 F. App’x 801, 807 (6th Cir. 2008)).

            At step four, the ALJ made the following RFC determination:

            After careful consideration of the entire record, I find that the claimant has the
            residual functional capacity to perform light work as defined in 20 CFR
            404.1567(c) except: She could perform frequent overhead reaching with the left
            upper extremity. She requires work with no concentrated exposure to fumes,
            gases, odors, or other pulmonary irritants.

(Tr. 17.)

            i.     State Agency reviewing physicians’ opinions

            With respect to State Agency reviewing physicians’ opinion, an ALJ must weigh their




                                                   16
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 17 of 26. PageID #: 820




opinions under the same factors5 as treating physicians, including the supportability and consistency

of the opinions, as well as the specialization of the physician. See 20 C.F.R. § 416.927. However,

ALJs “are not bound by any findings made by State agency medical or psychological consultants,

or other program physicians or psychologists.” 20 C.F.R. § 404.1527(e)(2) (I). Nonetheless,

because “State agency medical and psychological consultants and other program physicians,

psychologists, and other medical specialists are highly qualified physicians, psychologists,” ALJs

must consider their findings and opinions. Id.

           The ALJ explained his treatment of the State Agency reviewing physicians’ opinions as

follows:

           the State Agency medical consultants found that the claimant could perform light
           work with postural restriction, frequent reaching with the left upper extremity, and
           no concentrated exposure to pulmonary irritants. I afford little weight to these
           opinions, because the claimant maintained normal strength except for what her
           doctor described as “mild weakness” in the left upper extremity at one visit. She
           had normal gait, not deficits related to the lower extremities, and normal sensation
           and reflexes to justify postural restrictions. Imaging was normal. The claimant
           had pain with left overhead reaching, but range of motion remained full consistent
           with an ability to perform frequent overhead reaching. No further reaching
           limitations are supported in light of the good response to injections and lack of
           significant treatment since 2016. I concur that the claimant must avoid
           concentrated exposure to pulmonary irritants. Medium work is consistent with the
           normal objective imaging, relatively normal clinical findings, and good response
           to conservative treatment. I considered obesity in reaching this conclusion, and
           find that medium work adequately accommodates this condition.

(Tr. 20) (internal citation omitted).


  5
           These factors include the relationship and frequency of examination, the nature
           and extent of the treatment relationship, how well-supported the opinion is by
           medical signs and laboratory findings, its consistency with the record as a whole,
           the treating source’s specialization, the source’s familiarity with the Social
           Security program and understanding of its evidentiary requirements, and the
           extent to which the source is familiar with other information in the case record
           relevant to the decision. 20 CFR §416.1527(c)(1)-(6).

                                                   17
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 18 of 26. PageID #: 821




         The ALJ’s RFC determination differed from the State Agency reviewing physicians’

opinions in significant ways. The State Agency reviewing physicians’ opinions included greater

reaching limitations, opining she was capable of limited reach left in front, laterally, and overhead.

(Tr. 68-9, 81-2.) They included movement limitation that Parker only occasionally climb ramps,

stairs, ladders, ropes, and scaffolds; occasionally crawl; and frequently balance, stoop, kneel, and

crouch. (Id.) They also included more restrictive environmental limitations, opining she must

concentrated exposure to temperature extremes, humidity, and vibrations, and avoid even moderate

exposure to fumes, odors, gasses, and poor ventilation. (Id.) In addition, Dr. Mitgang, the second

State Agency reviewer, opined that Parker had the added limitations of only occasionally balancing,

kneeling, and crouching. (Id. at 79, 82.)

         Parker asserts that the ALJ mischaracterized the medical record evidence because he

described her imaging as “normal” when discussing her shoulder impairment, while the only imaging

report in the medical record, an x-ray dates June 30, 2016, showed “down-sloping of the acromion”

and assessed that Parker had “[l]eft shoulder pain due to impingement.” (Doc. No. 16 at 10, citing

Tr. 402.) The Commissioner points out that the same record described her shoulder imaging as

“essentially unremarkable,” which he argues is equivalent to “normal.” (Doc. No. 18 at 6, citing Tr.

402.)   Notably, both State Agency reviewing physicians described this record as showing “L

shoulder - mild downsloping of acromion, otherwise neg.” (Tr. 84.) Although the ALJ paraphrased

the contents of this record in a way that failed to capture their complexity, because the ALJ

nevertheless found that “left shoulder impingement syndrome” was a “severe impairment” and




                                                 18
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 19 of 26. PageID #: 822




provided an accommodation limited Parker to frequent overhead reaching in his RFC determination,6

this ill-chosen word does not constitute reversible error.

         More significant is the ALJ’s failure to acknowledge of some of the more restrictive

limitations contained in the opinions. The ALJ states that the State Agency reviewing physicians

limited Parker to “no concentrated exposure to pulmonary irritants.” (Tr. 20.) However, the

opinions in the record state Parker to “avoid even moderate exposure” to fumes, odors, dust, gases,

and poor ventilation. (Tr. 69, 83.) Nor does the ALJ acknowledge or address the difference in

postural limitations between the two opinions. Instead, he dismisses all the postural restrictions,

noting “She had normal gait, not deficits related to the lower extremities, and normal sensation and

reflexes to justify postural restrictions.” (Tr. 20.) All these conclusions are supported by the record.

However, the ALJ fails to acknowledge or address evidence of postural impairment that appears to

have been in the record considered by the second State Agency reviewing physician. Dr. Mitgang’s

report twice specifically referenced a October 18, 2016 examination at the Dungy Orthopaedic

Center showing bilateral knee osteoarthritis and an MRI showing patella femoral changes.7 (Tr. 78,

79.) He describes the October 18, 2016 exam as follows:

         Dr. Dungy - c/c b/l knee pain. Exam: well-hydrated, WN, NAD, very fit, very
         active. No DME assistive devices and GOOD AMBULATION. NO effusion


  6
         The ALJ explicitly based this more limited accommodation on medical record
         evidence showing that cortisone injections controlled Parker’s shoulder pain.
         (Tr. 20, citing Tr. 436.) She also testified at the hearing that, when she received
         shots, they controlled her pain for about six months, and that she had left the jobs
         she had attempted since her alleged onset date due to breathing problems. (Id. at
         41-2.)
  7
         This appointment took place approximately one month after Dr. Hutchinson
         completed her record review in September 2016, and probably accounts for the
         discrepancy in the postural limitations between the two opinions.

                                                  19
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 20 of 26. PageID #: 823




         appreciated. Crepitus noted throughout motion bilaterally, (+)tenderness in the
         medical compartments bilaterally, Thigh & calf compartments are soft & non-
         tender. Dorsiflexion & plantar flexion is intact. Dx: OD b/l knees.

(Tr. 78.) On the following page, he noted “An MRI shows patella femoral changes but preserved

lat cmpt; various options were discussed by the PA, and she wanted to proceed with R knee surgery.”

(Tr. 79.) Further, the index describes records relating to “osteoarthritic knee treatment” occurring

on “10/18/2016” which appear to be omitted from the record.8 (Doc. No. 14 at PageID#: 80.)

         The ALJ’s decision makes no reference to these record documents, and it is unclear if he

was aware that they exist, although Dr. Mitgang twice noted them as a basis for his opinion. As

discussed infra, the parties disagree on the scope of the ALJ’s duty to develop the record. However,

at a minimum, the duty to ALJ “fully and fairly developed the record through a conscientious

probing of all relevant facts” should include locating and considering the medical records

specifically cited by evaluators at the prior stages of review, rather that simply concluding that no

evidence supported those opinions. Williams v. Astrue, No. 1:11-cv-2569, 2012 WL 3586962, at *7

(N.D. Ohio Aug. 20, 2012). Based on both the Court Transcript Index and Dr. Mitgang’s report, it

appears that Parker provided these documents to the Agency, and therefore fulfilled her

responsibility in that instance. Therefore, this case must be remanded to afford the ALJ the

opportunity to locate and consider the orthopedic treatment records and MRI cited by State Agency

reviewing physician Dr. Mitgang as the basis for his lower-body postural limitations, and more fully


  8
         Exhibit 5F describes itself as “Office Treatment Records Osteoarthritic knee,
         dated 6/30/2016 to 10/18/2016, from the DUNGY ORTHOPEDIC CENTER”
         (Doc. No. 14 at PageID#: 80.) However, the records in Exhibit 5F actually
         document visits on June 30, 2016 and August 11, 2016, which were for treatment
         of Parker’s left shoulder pain. (Tr. 429-36.) There is no record of the visit which
         Dr. Mitgang describes taking place on October 18, 2016, nor the accompanying
         MRI, that the undersigned could locate anywhere in the record.

                                                 20
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 21 of 26. PageID #: 824




explain his weighing of the State Agency reviewing physicians’ opinions.

         ii.    Development of the record

         Parker also asserts that the ALJ erred by failing to develop the record regarding her

treatment after 2016. She notes that she informed the ALJ at her hearing that she continued to

receive cortisone shots every six months and had been referred for surgery. (Doc. No. 16 at 11.)

         While it is the ALJ’s duty to fully develop the administrative record, an ALJ is permitted

to presume a claimant represented by counsel has presented the best case before the ALJ. See

Lashley v. Sec'y of Health & Human Servs., 708 F.2d 1048, 1051 52 (6th Cir. 1983); Delgado v.

Comm'r of Soc. Sec., 30 F. App’x 542, 549 (6th Cir. 2002). Ultimately, “[t]he burden of providing

a complete medical record rests with the claimant.” Weeks v. Shalala, No. 94 5948, 1995 WL

521156, at *2 (6th Cir. Sept. 1, 1995) (Table).

         Here, Parker’s counsel informed the ALJ at the hearing that he was still trying to get records

from her current primary care physician, Dr. Kristin Evan-Hymes. (Tr. 33.) He noted he had

requested the records twice, most recently the week before the hearing, and they still had not been

sent. (Id.) The ALJ agreed to keep the record open for two weeks following the hearing, and

informed Parker’s counsel “if you need for my office to subpoena those records, then you have to

tell me.” (Id. at 34.) During the hearing, the ALJ questioned Parker about the contents of the

missing records, and she explained that she had bronchitis about a month prior to the hearing, but

otherwise the records documented “just basic things         you know, I’ve [sic] already have the

prescriptions for everything I need for my COPD. But when something happens, I go back.”9 (Id.


  9
         The records show that on February 18, 2019, Parker was treated for an upper
         respiratory infection, although records from other visits with Dr. Evan-Hymes
         describe her lungs as “clear to auscultation.” (Tr. 665, 660, 654, 649.)

                                                  21
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 22 of 26. PageID #: 825




at 45-6.) She confirmed there were no additional x-rays or MRI imaging. (Id. at 46.)

         Parker does not contend that her counsel ever requested that the ALJ subpoena any

treatment records. Further, the record contains progress notes, dated December 9, 2016 through

April 29, 2019, from Parker’s primary care provider Dr. Evan-Hymes at Exhibit 11F. Both her

testimony and these records support the ALJ’s statement that record showed a “lack of significant

treatment since 2016.” (Id. at 20.) The ALJ does not cite these records in his decision, except to

note that “In December 2016, a physical examination was normal.” (Id. at 19.) As noted supra,

records cited by previous adjudicators appear to have disappeared from the record. The Court

concludes that the ALJ failed to fulfill his duty to fully develop the administrative record only to the

extent that he failed to recognize that omission and recover those documents that were critical to

earlier disability determinations in this case. However, as discussed in section VI.B., below, he also

failed to address evidence which is in contradiction to his findings, including the majority of the

evidence from the period following Parker’s move to Ohio, making it impossible for the Court to

provide a meaningful review of his reasoning. For these reasons, the case must be remanded for a

more thorough reconsideration by the ALJ.

B.       Second Assignment of Error: Analysis of Subjective Complaints

         Parker asserts that the ALJ’s RFC determination is unsupported by substantial evidence

because he failed to properly account for her subjective complaints. (Doc. No. 16 at 11.) She asserts

that he mischaracterized her testimony to make it appear as though she was less limited than she

actually is. (Id.) Specifically, she disputes the ALJ’s statement that she “left to retire in 2016, as

opposed to ceasing work for any impairment related symptoms.” (Id. at 13, citing Tr. 19.) She also

disputes the ALJ’s statement that she “walked a mile between workstations and lifted up to 75


                                                  22
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 23 of 26. PageID #: 826




pounds when she was working, despite having greater symptoms at that time.” (Id.)

         The Commissioner responds that the ALJ did not err in finding that Parker’s subjective

symptom statements were not entirely consistent with the record. (Doc. No. 18 at 10.) He notes that

Parker testified that her symptoms had improved since she stopped working, and that she took the

retirement offer because of family obligations, rather than a physical inability to continue working.

(Id. at 11-12.)

         Parker’s testimony contained contradictions. For example, when asked about why she left

her job, she testified:

         I worked in a computer chip factory. . . they offered me, at the time, retirement.
         The only requirements were that I had to be there at least 15 years, and I had to
         be at least 55 years old, and I was already having a hard time with my breathing
         and everything. So I thought that would be the best option for me.

(Tr. 35.) However, when the ALJ questioned her further on this topic, they had the following

exchange:

         Q:       [COPD’s] not the reason you retired? You retired it was a financial
                  decision. It was age and benefit and you moved back here to take care of
                  your mother, from what I’m reading here.

         A:       I am I had to take custody of my granddaughter.

         ****

         Q:       It’s not like you were medically    had to stop working?

         A:       No.

(Tr. 37.) Later in the hearing, her counsel questioned her on the same topic, and she testified:

         A lot of times the . . . smells of the chemicals . . . would bother me, and I’d
         become real short of breath . . . sometimes my tools were a mile apart. So I would
         have to go from one tool to the other tool to repair or find out what was going on
         with it.


                                                 23
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 24 of 26. PageID #: 827




(Id. at 39.) She affirmed that she had a hard time walking the mile because of her breathing, and had

“many, many” hospitalizations and call-offs, explaining:

          That’s the biggest reason I decided to take the retirement, is because I was missing
          a lot of work, because of my breathing. I when other people get colds, I would
          get bronchitis and I’d be out for weeks.

(Id. at 40.)

          The ALJ summarized these statements as follows:

          [Parker] testified that she retired from her job voluntarily. When she worked, she
          lifted up to 75 pounds. She cleaned tools and machines with alcohol and “a lot of
          different chemicals.” She walked a mile between tools. Although cleaning with
          chemicals and walking aggravated COPD, the claimant continued this work until
          retirement. Breathing improved since retirement, when the claimant was no
          longer exposed to cleaning chemicals.

(Id. at 18.) He later asserted that Parker “left to retire in 2016, as opposed to ceasing work for any

impairment related symptoms.” (Id. at 19.) Both these descriptions entirely omit Parker’s testimony

that one of the factors that influenced her to retire was that she was often absent from work due to

her COPD, which is supported by medical record evidence that she was on a medical leave as a result

of her breathing problems from February 15, 2016 until March 27, 2016, only one month prior to her

retirement date of April 26, 2016. (Id. at 344, 603.)

          It is well established there is no requirement that the ALJ discuss each piece of evidence

or limitation considered. See, e.g., Conner v. Comm’r, 2016 WL 4150919, at *6 (6th Cir. Aug. 5,

2016) (citing Thacker v. Comm’r, 99 F. App’x 661, 665 (6th Cir. May 21, 2004) (finding an ALJ

need not discuss every piece of evidence in the record); Arthur v. Colvin, 2017 WL 784563, at *14

(N.D. Ohio Feb. 28, 2017) (accord). However, courts have not hesitated to remand where an ALJ

selectively includes only those portions of the medical evidence that places a claimant in a capable

light, and fails to acknowledge evidence that potentially supports a finding of disability. See e.g.,

                                                  24
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 25 of 26. PageID #: 828




Gentry v. Comm'r of Soc. Sec., 741 F.3d 708, 724 (6th Cir.2014) (reversing where the ALJ

“cherry-picked select portions of the record” rather than doing a proper analysis); Smith v. Comm’r

of Soc. Sec., No. 1:11 CV 2313, 2013 WL 943874 at *6 (N.D. Ohio March 11, 2013) (“It is

generally recognized that an ALJ “may not cherry-pick facts to support a finding of non-disability

while ignoring evidence that points to a disability finding.”); Johnson v. Comm’r of Soc. Sec., No.

2:16-cv-172, 2016 WL 7208783 at *4 (S.D. Ohio Dec. 13, 2016) (“This Court has not hesitated to

remand cases where the ALJ engaged in a very selective review of the record and significantly

mischaracterized the treatment notes”). On the other hand, the Court of Appeals has made clear that,

“[t]he findings of the Commissioner are not subject to reversal merely because there exists in the

record substantial evidence to support a different conclusion.” See Buxton v. Halter, 246 F.3d 762,

772 (6th Cir. 2001).

         Here, the ALJ failed to acknowledge the sections of Parker’s testimony and the medical

record that supported her claims of impairment. Although the Commissioner accurately asserts that

there is significant evidence supporting the ALJ’s decision, it is not sufficient for the ALJ to

acknowledge only the evidence which supports his conclusion. He must also acknowledge evidence

which is in contradiction to his findings, and provide “a reasoned basis for rejecting these findings.”

Smith v. Comm’r of Soc. Sec., 2013 WL 943874 at *6. In cases such as this, where “relevant

evidence is not mentioned, the Court cannot determine if it was discounted or merely overlooked.”

Shrader v. Astrue, No. 11 13000, 2012 WL 5383120, at *6 (E.D. Mich. Nov. 1, 2012).

         The ALJ’s assertion that Parker was working up to the time of her retirement is not

consistent with her testimony and the medical record, which supports her testimony that she was

frequently absent due to illness before retiring. Nevertheless, this alone would not constitute grounds


                                                  25
Case: 4:20-cv-01240-JDG Doc #: 20 Filed: 05/24/21 26 of 26. PageID #: 829




for remand, as the evidence relates to the period immediately preceding her alleged onset date.

However, because remand is necessary based on the missing medical record evidence relating to her

lower-body postural limitations, on remand, the ALJ should also more throughly explain his analysis

of the evidence that medical limitations influenced Parker’s voluntary retirement.

                                     VII.   CONCLUSION

         For the foregoing reasons, the Commissioner’s final decision is Vacated and Remanded for

further consideration consistent with this opinion. On remand, the ALJ must locate and consider the

orthopedic treatment records and MRI cited by State Agency reviewing physician Dr. Mitgang as

the basis for his lower-body postural limitations; and more fully explain both his weighing of the

State Agency reviewing physicians’ opinions, and his analysis of the evidence that medical

limitations influenced Parker’s voluntary retirement.


                                                     s/Jonathan D. Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge

Date: May 24, 2021




                                                26
